UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2273



MICHAEL CRAIG CLARK; EVE ANNA CLARK,

                                           Plaintiffs - Appellants,

          versus


SNUG HARBOR PROPERTY OWNERS ASSOCIATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CA-03-45-2)


Submitted:   February 9, 2005          Decided:     February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Craig Clark, Eve Anna Clark, Appellants Pro Se. Thomas
Palmer Nash, IV, TRIMPI, NASH & HARMAN, LLP, Elizabeth City, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael   Craig   Clark   and   Eve   Anna   Clark   appeal   the

district court’s order denying relief on their civil action against

the Snug Harbor Property Owners Association.       We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       See Clark v. Snug Harbor

Prop. Owners Ass’n, No. CA-03-45-2 (E.D.N.C. Sept. 23, 2004).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                - 2 -